Exhibit 10.2

RESTRICTED STOCK AGREEMENT

Award Details:

         
Participant:
       
 
       
Plan Year:
       
 
       
Number of Restricted Shares:
       
 
       
Performance Period:
  February 12, 2008 through January 31, 2011
Date of Grant:
  February 12, 2008
Fair Market Value
  $ 38.74  

(at close of business on Date of Grant)

Agreement:

This Restricted Stock Agreement (“Agreement”) is entered into as of the Date of
Grant between the Participant and The St. Joe Company, a Florida corporation
(the “Company”), pursuant to the Company’s Stock Incentive Plan established for
the Plan Year designated above (the “Plan”).

WHEREAS, the Company desires to grant, and the Participant desires to receive,
an award of Restricted Shares pursuant to the terms and conditions of the Plan
and this Agreement,

NOW, THEREFORE, the Participant and the Company hereby agree as follows:

1. The Plan and Defined Terms. The provisions of the Plan, the Award Details
listed above, and Exhibit A are incorporated into this Agreement by reference.
Capitalized terms used but not defined in this Agreement or the Award Details
set forth above shall have the meanings ascribed to them in the Plan.

2. Grant of Restricted Shares. As of the Date of Grant, the Company hereby
grants to the Participant      Restricted Shares, subject to the terms and
conditions of the Plan and this Agreement.

3. Vesting and Forfeiture of Restricted Shares. The Restricted Shares granted by
this Agreement shall vest, or shall be forfeited and canceled, in whole or in
part, as provided on Exhibit A attached hereto.

4. Restrictions on Transfer of Restricted Shares. If and until the Restricted
Shares become vested pursuant to Exhibit A, the Restricted Shares shall not be
sold, pledged or otherwise transferred (whether by operation of law or
otherwise) by the Participant and shall not be subject to sale under execution,
attachment, levy or similar process.

5. Stock Certificates. The Participant hereby acknowledges that stock
certificate(s) for the Restricted Shares awarded under this Agreement will not
be delivered by the Company to the Participant until such Restricted Shares
vest.

6. Voting and Dividend Rights. The Participant shall have the same voting and
dividend rights with respect to the Restricted Shares as the Company’s other
shareholders, provided, however, that any dividends paid as Common Shares shall
be subject to the same transfer restrictions and forfeiture provisions as the
Restricted Shares.

7. Regulation by the Committee. This Agreement and the Restricted Shares shall
be subject to such administrative procedures and rules as the Committee shall
adopt. All decisions of the Committee upon any question arising under the Plan
or under this Agreement shall be conclusive and binding upon the Participant.

8. Compliance with Laws and Regulations. The obligations of the Company
hereunder are subject to all applicable Federal and state laws and to the
applicable rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed and any other government or regulatory agency. The Company shall not be
required to remove restrictions from Restricted Shares prior to (a) the listing
of the Common Shares on any such stock exchange and (b) the completion of any
registration or qualification of such Common Shares under any Federal or state
law, or any rule, regulation or other requirement of any government or
regulatory agency which the Company shall, in its sole discretion, determine to
be necessary or advisable. In making such determination, the Company may rely
upon an opinion of counsel for the Company. The Participant shall not have the
right to compel the Company to register or qualify the Common Shares subject to
this award under Federal or state securities laws.

9. Conditions of Acceptance. As a condition of accepting the Restricted Shares,
Participant agrees as follows:

(a)  Company Policies. Participant agrees that he or she has read and will
comply with the Company’s Insider Trading Policy and Code of Conduct. Copies of
such policies are available on the Company’s website, through the Human
Resources Department or through the Legal Department.

(b) Restrictions on Resale and Marital Property Settlements. Participant agrees
not to sell any vested Restricted Shares if applicable laws or Company policies
prohibit such a sale. Regardless of any marital property settlement agreement,
the Company is not obligated to honor or recognize Participant’s former spouse’s
interest in unvested Restricted Shares.

10. Amendment of Severance and Employment Agreements. By executing this
Agreement, the Participant and the Company hereby agree that this Agreement
constitutes an amendment to the Participant’s employment agreement and/or
severance agreement (if any) with the Company to the effect that any provision
of such employment or severance agreement that grants accelerated vesting and/or
lapse of restrictions on restricted stock in the event of a “change in control”
(as defined therein) shall not apply to the Restricted Shares awarded under this
Agreement. Participant agrees to execute any additional documentation requested
by the Company to further evidence such amendment.

11. Adjustments. In the event of a stock split, a stock dividend or any other
event described in the Article of the Plan entitled “Protection Against
Dilution,” the number of Common Shares subject to this award may be adjusted
pursuant to the Plan if deemed appropriate by the Committee in its sole
discretion.

12. Term of Agreement. This Agreement shall terminate when all Restricted Shares
are either vested or forfeited and canceled as provided in the Plan and this
Agreement.



  13.   Tax Matters.

(a) Participant shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Restricted Shares hereunder.
Participant acknowledges that, at his or her option, Participant (i) shall be
entitled to make the election permitted under section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), to include in gross income in the
taxable year in which the Restricted Shares are granted, the fair market value
of such shares at the time of grant, notwithstanding that such shares may be
subject to a substantial risk of forfeiture within the meaning of the Code, or
(ii) may elect to include in gross income the fair market value of the
Restricted Shares as of the date on which such restriction lapses.

(b) The Participant may elect to satisfy any withholding tax obligation arising
out of the grant or the vesting of Restricted Shares hereunder (unless
Participant shall make an election under Section 83(b) of the Code with respect
thereto) by having the Company retain vested Restricted Shares having a fair
market value equal to the Company’s minimum withholding obligation (which amount
may be rounded to the next highest whole share).

14. No Retention Rights. Neither the Restricted Shares nor anything contained in
this Agreement shall give Participant the right to be retained by the Company or
a subsidiary of the Company as an employee or in any other capacity. The Company
and its subsidiaries reserve the right to terminate Participant’s service at any
time, with or without Cause.

15. Applicable Law. This Agreement will be interpreted and enforced under the
laws of the State of Florida.

16. Participant’s Access to the Plan. Participant may obtain an additional copy
of the Plan by contacting the Company’s Human Resources Department.

[Signature Page Follows]

1

This Agreement and the Plan constitute the entire understanding between
Participant and the Company regarding this award. Any prior agreements,
commitments or negotiations concerning this award are superseded. This Agreement
may be amended only by another written agreement, signed by both parties.

PARTICIPANT

     
Date      
       
Participant Signature
 
  THE ST. JOE COMPANY
Date      
  By:      
Rusty Bozman
Vice President – Human Resources

2

EXHIBIT A

VESTING OF RESTRICTED SHARES



1.   Vesting of Restricted Shares.

The number of Restricted Shares that shall vest under this Agreement shall be
based upon the following performance goal: the Company’s Total Shareholder
Return as compared to the Total Shareholder Return of the Company’s Peer Groups
during the Performance Period, as further described below. Upon (i) the
expiration of the Performance Period, and (ii) the Committee’s determination and
certification of the extent to which the performance goal has been achieved, the
Participant shall become vested in the number of Restricted Shares that
corresponds to the level of achievement of the performance goal set forth below
that is certified by the Committee. Such determination and certification shall
occur no later than sixty (60) days after the conclusion of the Performance
Period. If the Participant’s employment terminates prior to the end of the
Performance Period, all Restricted Shares shall automatically be forfeited and
canceled as of the date of the Participant’s termination of employment;
provided, however, that the Participant may be eligible for a cash payment as
described in Section 2 below.

The “Peer Groups” used for purposes of this Exhibit A shall be those companies
included in each of the S&P Super Composite Homebuilder Index and the S&P 500
Index as determined on the last day of the Performance Period. The S&P Super
Composite Homebuilder Index shall be weighted as 60% of the final vesting
calculation described below, and the S&P 500 Index shall be weighted as 40% of
the final vesting calculation described below.

Each company that is included in each Index on the last day of the Performance
Period shall be treated as if such company were included in such Index during
the entire Performance Period regardless of when the company actually became a
member of such Index (provided, however, that only companies that were public
companies during the entire Performance Period shall be included). If either
Index ceases to be a published index at any time during the Performance Period,
the Committee shall have the authority to take such measures to preserve the
intent of this Agreement as may be deemed necessary or appropriate by the
Committee in its discretion, including, but not limited to, selecting an
alternative published index of companies, creating an alternative group of
companies, or continuing to use the group of companies in such Index as of the
last publication date of the Index.

Calculation of Total Shareholder Return:

“Total Shareholder Return” for the Company and each company in the Peer Groups
shall include dividends paid and shall be determined as follows:

Total Shareholder Return = (Change in Stock Price + Dividends Paid) / Beginning
Stock Price

“Beginning Stock Price” shall mean the average closing price as reported on the
New York Stock Exchange Composite Tape of one (1) share of common stock for the
ten (10) trading days immediately prior to the first day of the Performance
Period. The Beginning Stock Price shall be appropriately adjusted to reflect any
stock splits, reverse stock splits or stock dividends during the Performance
Period.

“Change in Stock Price” shall mean the difference between the Ending Stock Price
and the Beginning Stock Price.

“Dividends Paid” shall mean the total of all dividends paid on one (1) share of
stock during the Performance Period.

“Ending Stock Price” shall mean the average closing price as reported on the New
York Stock Exchange Composite Tape of one (1) share of common stock for the ten
(10) trading days immediately prior to the last day of the Performance Period.

“Performance Period” shall mean the period commencing on February 12, 2008, and
ending on January 31, 2011.

Calculation of Weighted Average Percentile Rank:

Following the Total Shareholder Return determination for the Company and the
companies in each Peer Group, the “Company Rank” for each Peer Group shall be
determined by listing each company in each Peer Group (including the Company)
from highest Total Shareholder Return to lowest Total Shareholder Return and
counting up from the company with the lowest Total Shareholder Return.

The Company’s separate “Percentile Rank” for each Peer Group shall then be
determined as follows:

Percentile Rank for each Peer Group = Company Rank in each Peer Group / Total
Number of Companies in each Peer Group including the Company

The Company’s “Weighted Average Percentile Rank” shall then be calculated as the
sum of (i) the Company’s Percentile Rank in the S&P Super Composite Homebuilder
Index multiplied by 60%, and (ii) the Company’s Percentile Rank in the S&P 500
Index multiplied by 40%. For example, at the conclusion of the Performance
Period, if the Company’s Percentile Rank in the S&P Super Composite Homebuilder
Index were 65%, and the Company’s Percentile Rank in the S&P 500 Index were 50%,
the Company’s Weighted Average Percentile Rank would be calculated as follows:
[(.65 x .60) + (.50 x         .40)] x 100 = 59%.

Calculation of Number of Vested Restricted Shares:

The percent of Restricted Shares that vest shall then be determined based on the
following chart:

Company’s Weighted Average Percentile Rank //// Percent of Restricted Shares to
Vest

         
75th and above
  100 %
70th
  90 %
65th
  80 %
60th
  70 %
55th
  60 %
50th
  50 %
45th
  42.5 %
40th
  35 %
35th
  27.5 %
30th
  20 %
25th
  12.5 %
Below 25th
  0 %

Interpolation shall be used to determine the percent of Restricted Shares that
vest in the event the Company’s Weighted Average Percentile Rank does not fall
directly on one of the ranks listed in the above chart. Once the percent of
vested Restricted Shares has been determined, the percent shall be multiplied by
the number of Restricted Shares awarded to determine the actual number of
Restricted Shares that vest, rounded to the next highest whole share. All
Restricted Shares that do not vest in accordance with this Exhibit A shall be
automatically forfeited and canceled.

2. Termination Provisions.

(a) Generally. The Restricted Shares awarded under this Agreement shall vest
only if the Participant’s employment with the Company continues through the end
of the Performance Period.

(b) Disability, Death, Involuntary Termination Without Cause or Retirement. If
prior to the end of the Performance Period, a Participant (i) becomes totally or
permanently disabled (as those terms are defined in the Company’s long-term
disability plan, as in effect on the date of such determination), (ii) dies,
(iii) is terminated involuntarily without Cause, or (iv) Retires, all Restricted
Shares awarded under this Agreement shall be immediately forfeited and canceled.
Notwithstanding the foregoing, however, a Participant subject to any of the
foregoing events shall be eligible for a cash payment based on the fair market
value of a pro rata portion of their Restricted Shares that would have vested at
the end of the Performance Period, which payment, if any, shall be made after
the conclusion of the Performance Period; provided, however, that if a
Participant is terminated involuntarily without Cause prior to 180 days
following the Date of Grant, the Participant shall not be eligible for a cash
payment. The determination of a cash payment, if any, made by the Committee
pursuant to this Section 2(b) of this Exhibit A shall be made at the same time
as the vesting determination shall be made for Participants who remained
employed through the last day of the Performance Period. The cash payment, if
any, shall be determined by multiplying the number of Restricted Shares that
would have vested had the Participant remained an employee through the last day
of the Performance Period by a fraction, the numerator of which is equal to the
number of days of the Performance Period that the Participant was employed by
the Company, and the denominator of which is the number of days in the
Performance Period, multiplied by the closing price of a share of Company common
stock on the date that the vesting determination is made by the Committee. Any
cash payment shall be paid by the Company within thirty (30) days following the
Committee’s vesting determination and shall be subject to any tax or other
withholding requirements deemed appropriate by the Company.

(1) For purposes of this Exhibit A, “Retire” shall mean (i) to terminate
employment for other than Cause after completion of five continuous years of
service with the Company and attainment of age 55, or (ii) as otherwise
determined by the Compensation Committee.

(2) A Participant’s service remains “continuous” for purposes of vesting under
this Exhibit A even if the Participant goes on military leave, sick leave, or
another bona fide leave of absence, if the leave was approved by the Company in
writing and if continued crediting of service is required by the terms of the
leave or by applicable law. However, the Participant must return to active work
promptly, for a substantial period of time, upon the termination of such
approved leave, or an interruption of service will be deemed to have occurred as
of the date such leave began.

(c) Corporate Event. If there is a Corporate Event, the Restricted Shares shall
become vested in full on the date of the Corporate Event. For purposes of this
Section, “Corporate Event” means (a) the consummation of a merger or similar
transaction as a result of which the Company’s stockholders own 50% or less of
the surviving entity’s voting securities after such merger or similar
transaction, (b) the sale, transfer, exchange or other disposition of all or
substantially all of the Company’s assets, or (c) the liquidation or dissolution
of the Company. A transaction shall not constitute a Corporate Event if its sole
purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction. If prior to a Corporate Event occurring during the
Performance Period, a Participant (i) becomes totally or permanently disabled
(as those terms are defined in the Company’s long-term disability plan, as in
effect on the date of such determination), (ii) dies, (iii) is terminated
involuntarily without Cause after 180 days following the Date of Grant, or
(iv) Retires, the Participant shall be eligible to receive a cash payment under
this Section 2(c) in an amount determined by multiplying the total number of
Restricted Shares by a fraction, the numerator of which is equal to the number
of days of the Performance Period that the Participant was employed by the
Company, and the denominator of which is the number of days in the Performance
Period, multiplied by the closing price of a share of Company common stock on
the date of the Corporate Event, or if the Company ceases to be a publicly
traded company as a result of the Corporate Event, the amount of the
consideration paid for each share of outstanding common stock of the Company in
connection with the Corporate Event. Any cash payment shall be paid by the
Company within thirty (30) days following the date of the Corporate Event and
shall be subject to any tax or other withholding requirements deemed appropriate
by the Company. If a cash payment is made to the Participant pursuant to this
Section 2(c), the Participant shall not receive a cash payment pursuant to
Section 2(b).

(d) Termination of Employment for Cause, Voluntary Termination of Employment. In
the event of the termination of Participant’s employment for Cause or the
Participant’s voluntary termination of employment during the Performance Period
(other than a voluntary termination of employment upon Retirement), all
Restricted Shares awarded under this Agreement shall be forfeited and canceled.
The Participant’s transfer of employment to the Company or any subsidiary of the
Company from another subsidiary of the Company or the Company during the
Performance Period shall not constitute a termination of employment.

(e) Section 409A Compliance. Notwithstanding any provision to the contrary in
this Agreement, if the Participant is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(the “Code”) as of the date of the termination of Participant’s employment, then
any amounts payable under Section 2(b) or 2(c) shall be paid instead to the
Participant on the later of (x) the date on which a cash payment, if any, would
otherwise be paid to the Participant pursuant to the terms of Section 2(b) or
2(c), and (y) the date which is six months following the Participant’s date of
termination, and not before. Furthermore, notwithstanding any provision to the
contrary in this Agreement, the Participant shall not be eligible to receive any
payment pursuant to Section 2(c) if the Corporate Event does not qualify as a
change in the ownership or effective control of a corporation or a change in the
ownership of a substantial portion of the assets of a corporation for purposes
of Section 409A(a)(2)(A)(v) of the Code and the applicable Treasury regulations
under that section.

3